F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          NOV 16 2001
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                                 Clerk

    CARA FREEMAN,

                Plaintiff-Appellant,

    v.                                                   No. 01-3026
                                                  (D.C. No. 97-CV-2530-DES)
    STATE OF KANSAS,                                       (D. Kan.)

                Defendant-Appellee.


                            ORDER AND JUDGMENT            *




Before KELLY , BALDOCK , and LUCERO , Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

         Plaintiff Cara Freeman appeals the district court’s grant of summary

judgment in favor of her former employer, the State of Kansas. The parties are



*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
familiar with the facts, so we need not repeat them here. We affirm the judgment

of the district court for substantially the reasons given by the court in its opinion

dated January 29, 2001.

      We note that the district court, in an otherwise thoughtful and

well-reasoned opinion, misstated the prima facie elements of a discriminatory

discharge claim. Yet reflecting its meticulous work, the court was careful to note

that even if Ms. Freeman could establish a prima facie case, she could not rebut

the legitimate, non-discriminatory reasons for her discharge. Thus the district

court’s erroneous reliance on   Elmore v. Capstan, Inc. , 58 F.3d 525, 529-30

(10th Cir. 1995), had no effect on the ultimate disposition of Ms. Freeman’s case.

      Ms. Freeman’s motion for appointment of counsel is DENIED. Her motion

for leave to “file a brief out of time,” which is construed as a motion to file a

supplement to her reply brief, is GRANTED. The judgment of the United States

District Court for the District of Kansas is AFFIRMED.


                                                      Entered for the Court



                                                      Bobby R. Baldock
                                                      Circuit Judge




                                          -2-